DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 7-13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
FUNABIKI et al., the closest prior art of record, fails to teach an aqueous resin dispersion, comprising a content of the radical polymer (B) being 20 to 80 mass% relative to the total amount of the ethylene-vinyl alcohol copolymer (A) and the radical polymer (B). 

FUNABIKI teaches an aqueous ethylene/vinyl alcohol-based copolymer dispersion which comprises (A) an ethylene/vinyl alcohol-based copolymer with an ethylene content of 15-65 mole percent, preferably 25-45 mole percent (Abstract; [0018 and 0021]) and (B) 0.01-20 parts of ethylene/α,β-unsaturated carboxylic acid-based copolymer per 100 parts by weight of the EVOH (A) [0036]. The amount of ethylene/α,β-unsaturated carboxylic acid-based copolymer when converted from parts to mass% is 16.7 (20 parts + 100 parts = 120 parts; 20/120 parts = 16.7 mass%) which does not satisfy the claim limitations of the present invention. Therefore, FUNABIKI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763